Fourth Court of Appeals
                                San Antonio, Texas
                                      JUDGMENT
                                   No. 04-14-00295-CV

                      TEXAS MUTUAL INSURANCE COMPANY,
                                  Appellant

                                             v.

                                     Noel VASQUEZ,
                                         Appellee

                 From the 406th Judicial District Court, Webb County, Texas
                            Trial Court No. 2013CVT000531D4
                        Honorable Oscar J. Hale, Jr., Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE BARNARD

        In accordance with this court’s memorandum opinion of this date, the plea to the
jurisdiction is GRANTED, and the claims against Texas Mutual Insurance Company are
DISMISSED. The trial court’s December 18, 2013 order titled, “Amended Order on Intervenor’s
Motion to Compel Compensation Carrier to Provide Benefits and Petition for Bad Faith,” is
VACATED. It is ORDERED that Appellant Texas Mutual Insurance Company of Texas recover
its costs of appeal from Appellee Noel Vasquez.

      SIGNED May 13, 2015.


                                              _____________________________
                                              Karen Angelini, Justice